DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“setting unit” introduced claim 1, defined as a function performed by the CPU 301 in par. [0043] of the specifications.
“determination unit” introduced in claim 1, defined as a function performed by the CPU 301 in par. [0043] of the specifications.
“presenting unit” introduced in claim 14, defined as a function performed by the CPU 301 in par. [0043] of the specifications.
derivation unit” introduced in claim 18, defined as a function performed by the CPU 301 in par. [0043] of the specifications.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 10,353,070 to Sugimoto (hereinafter Sugimoto).

Regarding claim 1, Sugimoto teaches an apparatus comprising: 
a setting unit configured to set an illumination condition used when an imaging unit captures an image of a target object illuminated with light emitted by an illumination unit (CPU 100 operates as the control unit 100A which controls imaging device 14 to image a subject by setting the illumination conditions with lights such as laser beams, see col. 25 lines 28-37); and 
a determination unit configured to determine, based on the set illumination condition, a derivation accuracy in reflection characteristic for each position on the target object (CPU 100 operates also as the deriving unit 100B which outputs the derivation accuracy via the output unit 100C, see col. 28 lines 38-50 and col. 26 lines 1-5).

Regarding claim 2, Sugimoto teaches the apparatus according to claim 1, wherein the determination unit determines the derivation accuracy, based on information about an angle of the light incident on the position on the target object (determines derivation accuracy based on the position of the target and angle of view, see col. 25 lines 28-50).
	
Regarding claim 14, Sugimoto teaches the apparatus according to claim 1, further comprising a presenting unit configured to present the derivation accuracy to a user (display unit 86, see col. 18 lines 27-30).

Regarding claim 15, Sugimoto teaches the apparatus according to claim 1, wherein the setting unit sets an illumination condition of the illumination unit based on an instruction from a user (deriving modes are set by the user and hence the laser beams are control in synchronization, see col. 29 line 51 to col. 30 line 2).

Regarding claim 16, Sugimoto teaches the apparatus according to claim 15, wherein the setting unit sets, among a plurality of light-emitting elements of the illumination unit, positions of light-emitting elements to be lit based on a number of light sources specified by the user as the illumination condition (position of the laser beams are set, see col. 30 lines 3-5).
	
Regarding claim 17, Sugimoto teaches the apparatus according to claim 15, wherein the setting unit sets, among a plurality of light-emitting elements of the illumination unit, the illumination condition based on information about a measurement time specified by the user (a default time exist, hence time is a parameter that can be set or leave default by the user, see col. 37 lines 31-37).
	
Regarding claim 18, Sugimoto teaches the apparatus according to claim 1, further comprising a derivation unit configured to derive, in synchronization with a timing at which positions of a plurality of light-emitting elements to be lit, the light-emitting elements being included in the illumination unit, are changed, a spatial two-dimensional distribution of reflection characteristic for each position on the target object, based on an image captured by the imaging unit (deriving modes are set by the user and hence the laser beams are control in synchronization, see col. 29 line 51 to col. 30 line 2).

Regarding independent claim(s) 19, claim(s) is/are drawn to the method used by the corresponding apparatus in claim(s) 1 and is/are rejected for the same reasons used above.

Regarding independent claim(s) 20, claim(s) is/are drawn to the non-transitory computer-readable storage medium used by the corresponding apparatus in claim(s) 1 and is/are rejected for the same reasons used above.

Allowable Subject Matter
Claim(s) 3-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, the apparatus according to claim 1, wherein the determination unit determines the derivation accuracy, based on information about an angle of the light incident on the position on the target object and information about a gloss characteristic of the target object.

Regarding claim(s) 4-8, claim(s) further depend directly or indirectly from claim 3 and is/are allowable for the same reasons stated above.

Regarding claim 9, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, the apparatus according to claim 2, wherein the information about the angle includes an angular range and an angular resolution capability is determined based on a relative positional relationship between the illumination unit and the target object and positions of a plurality of light-emitting elements to be lit, the light-emitting elements being included in the illumination unit.

Regarding claim(s) 10-13, claim(s) further depend directly or indirectly from claim 9 and is/are allowable for the same reasons stated above.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL L GARCES-RIVERA whose telephone number is (571)270-7268. The examiner can normally be reached Mon-Fri 9AM-7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 5712727406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGEL L GARCES-RIVERA/Examiner, Art Unit 2698                                                                                                                                                                                                        

/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698